Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-5 have been cancelled.
Claims 6-23 are pending and under examination. These are the exact same claims as presented in parent applications: 16566178 (abandoned 1/13/21); 15989294 (abandoned 10/21/19); 15/441881 (abandoned 7/17/18) and 15003347 (abandoned 3/20/17) which have been examined on the merits. Accordingly, this Action is FINAL. See MPEP § 706.07(b).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/13/20 and 12/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combined references of Yamashita et al. (US 20100179322) and Embrechts et al. (US 20090111872) and Nomura (US 20080032384) and Parab et al. (US 6977257) and Donbrow (Microcapsules and Nanoparticles in Medicine and Pharmacy 1991, CRC Press; page 150) and Hunter, B.T. (The Sweetener Trap and How to Avoid it. Basic health Publications, Inc., 2010: page 207) and Ramos et al. (Journal of Food Science. 2007;72(2):R33-R38) and Begemann et al. (US 3853996). All references were cited in the parent applications.
Applicant claims:

    PNG
    media_image1.png
    212
    671
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Yamashita et al. teach the instantly claimed compound in claim 7:

    PNG
    media_image2.png
    284
    793
    media_image2.png
    Greyscale

Yamashita et al. teach that the compounds can be formulated as pharmaceutical preparations such as a solution with conventional solublilizers and buffers [0118-0126]. Yamashita et al. teach a wide variety of excipients can be added including solubilizer, buffer, which stabilizes the pH and can be construed as a ‘stabilizer’, and flavoring/sweetening agents [0124]. 
Yamashita et al. teach using propylene glycol as a liquid pharmaceutical carrier as well as other conventional liquids [0123] including glycerin, preservatives and conventional solubilizers as well as flavor and sweetening agents [0124] which would be used for an oral solution for oral administration [0126]. 
Embrechts et al. teach in [0016]: “The oral compositions optionally may include additional ingredients known in the art of formulation such as sweetening agents, flavoring substances, viscosity regulating agents and the like ingredients. For example, the physical stability of a suspension may be enhanced by the addition to the solution of a pharmaceutically acceptable suspending agent.” And in [0017]: “The bitter taste of carisbamate and the buffer, and the unpleasant taste associated with the pH of some formulas optionally may be masked by one or more intense sweetening agents such as; sucralose, saccharin, sodium or potassium or calcium saccharin, acesulfame potassium or sodium cyclamate or by use of sugars such as mannitol, fructose, sucrose, maltose and the like in the present invention. The concentration of the sweetening agent may range from 0.04% to 0.5% and in particular is about 0.4%.”
Embrechts et al. teach in [0028]: “The citric acid monohydrate is added to adjust the pH of the final formulation to between pH 3.5 and 4.5 preferably with a target pH of 4.0.”
	Nomura teaches in [0053]: “[0053] Examples of "buffer agent" as described herein include, specifically, amino acids such as glycine, alanine, arginine, glutamine, cysteine, serine, threonine, valine, histidine, phenylalanine, methionine, aspartic acid, glutamic acid, .epsilon.-aminocaproic acid, lysine, leucine, and the like, or salts thereof such as hydrochlorides, sodium salts, potassium salts, and the like; ampholytes such as nicotinamide, aminobenzoic acid, and the like, or salts thereof such as sodium salts; salts such as sodium and potassium salts of a weak acid including citric acid, phosphoric acid, lactic acid, acetic acid, boric acid, propionic acid, butyric acid, valeric acid, glycolic acid, oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, malic acid, fumaric acid, maleic acid, benzoic acid, salicylic acid, phthalic acid, 
tartaric acid, and the like;…”
	Parab et al. is directed to the problem of solubilizing sparingly soluble drugs that taste bad (column 1, lines 34-39). Parab et al. solve this problem by teaching a pharmaceutically acceptable solvent system with one or more taste-masking agents and one or more agents such as lactic acid, acetic acid, tartaric acid and citric acid (column 1, lines 42-48). Parab et al. teach oral pharmaceutical compositions having a pH from 2.5-4.5 with lactic, acetic, tartaric and citric acid (Abstract) as well as propylene glycol and glycerin in a weight ratio of 0.8-1.2:2.4-3.6 which embraces a ratio of 1:3 (Claims 1 and 5). Parab et al. teach in claim 3 that: “…said lactic acid is present at concentrations selected from the group of ranges consisting of 0.7 mg/ml to 18 mg/ml, 3.5 mg/ml to 14.5 mg/ml and 5.4 mg/ml to 9 mg.” This renders obvious similar amounts for the other acids taught by Parab et al. 
Parab et al. also teach: “…a pharmaceutical solution according to the respective embodiment of the eighth aspect of the present invention wherein said anti-microbial preservatives are selected from the group consisting of methylparaben, ethylparaben, propylparaben, butylparaben, benzoic acid, sodium benzoate, benzyl alcohol, sorbic acid and potassium sorbate.” (column 8, lines 5-11).
Donbrow teaches that compounds that contain amines and sulfur groups have a bad bitter taste and/or odor naturally imparted by those substituents and that it is common to add sweeteners and flavoring agents to the formulation to enhance to overall palatability of the dosage form (page 150).
Hunter teaches that glycine is not only has the ability to mask bitterness but also is a flavor enhancer, improver and potentiator and acts synergistically with other flavors (page 207). 
Ramos et al. guide the artisan to commercially used flavor acidulants acetic, citric, fumaric, lactic, malic, succinic and tartaric acids as organic acids that import a sour/tart taste (Table 1 and page R36, upper left column), as well as phosphoric acid (R36, top left column), with tartaric and citric acid being more sour than lactic acid (R35, middle left column).
Begemann et al. teach that advantageous addition of glycine to organic acids such lactic acid in a ratio of glycine:organic acid is between 0.5:1 and 1.5:1 (claim 5) to impart a fresh cheese flavor (column 1, lines 61-66). In Example 1, a 1:1 ratio was used of glycine to lactic acid. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Yamashita et al.  is that Yamashita et al. do not expressly teach adding glycine to make a composition of the active agent having a pH 2.5-4.5 or 3.0-3.4 with 5-20 mg/mL of glycine and lactic acid for a ratio of glycine:lactic acid of 1:0.5-2 and a propylene glycol:glycerin weight ratio of 1:3. This deficiency in Yamashita et al.  is cured by the teachings of Nomura, Ramos et al., Donbrow, Embrechts et al., Hunter, Begemann et al. and Parab et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add glycine to obtain a pH of 2.5-4.5 or 3.0-3.4 with 5-20 mg/mL of glycine and 5-20 mg/mL of lactic acid for a ratio of glycine:lactic acid of 1:0.5-2 and a propylene glycol:glycerin weight ratio of 1:3, as suggested by Nomura, Ramos et al., Begemann et al., Parab et al. and Embrechts et al., to the compound of Yamashita et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the compound of Yamashita contains amine and sulfur components which will naturally impart unpleasant bitter taste and/or smell properties as suggested by Donbrow. Yamashita also suggest adding flavor and sweetening agents as discussed above. Thus the artisan desiring to make the pharmaceutical composition of Yamashita et al. more palatable would look to the art for suitable sweetening and flavoring agents, which are also suggested by Yamashita et al. to add to the composition. Here, the art of Ramos et al. teach using organic acids such as commercially used flavorant lactic acid (sour/tart flavor) and the art of Hunter directs the artisan to using glycine (sweetener) in such compositions because glycine is not only has the ability to mask bitterness but also is a flavor enhancer, improver and potentiator and acts synergistically with other flavors. The amount of glycine to add would be enough to mask the bitterness of the active agent and dependent upon the amount of active agent which is something the artisan would optimize. Furthermore, Begemann et al. provide guidance on the amount of glycine to add to lactic acid compositions to provide an acceptable taste/flavor and exemplify a 1:1 ratio which falls within the instantly claimed range. Thus, the artisan would have a reasonable expectation of success in adding glycine and lactic acid to the composition of Yamashita et al. in the instantly claimed ratio in the absence of evidence to the contrary.
In another interpretation of the art, Yamashita et al. suggest adding excipients such as buffer agents and the claimed compounds, glycine and lactic acid, for example, are all buffer agents, as taught by Nomura and Embrechts et al., that can buffer between the instantly claimed range. Thus, it is merely judicious selection of known buffer agents and conventional adjustment to the proper pH in the absence of evidence to the contrary. With regard to claims 8 and 10, addition of sweeteners and flavor agents implicitly function to mask the taste of the composition and Yamashita et al. suggest adding flavor and sweetener agents and therefore it cannot be considered inventive to follow the instructions of Yamashita et al. 
With regard to claims 9 and 11-13, Yamashita et al. suggest adding solubilizing agents and therefore it cannot be considered inventive to follow the instructions of Yamashita et al. 
With regard to instant claims 14-17, 21 and 22, Yamashita et al. already suggest adding propylene glycol and glycerin and thus their combination is obvious in the absence of evidence to the contrary. In light of the pharmaceutical arts, Parab et al. instruct the artisan to use propylene glycol and glycerin in a weight ratio of 0.8-1.2:2.4-3.6 which embraces a ratio of 1:3. Thus, this is a conventional solvent system used in the pharmaceutical arts for oral administration. 
With regard to instant claim 18, Yamashita et al. already suggest adding preservatives and it is nothing more than combining that with a stabilizing buffer to meet the limitations of this claim.
With regard to instant claims 6, 19-21 and 23, the amount of glycine and lactic acid are optimizable amounts which are routinely adjusted by the ordinary artisan especially when Parab et al. teach how much acid to add to achieve the desired pH which are both within the amounts instantly claimed. Thus, the ratio of glycine:lactic acid to have a solution with a pH of 3.0-3.4 cannot be considered inventive without more especially when the art of Begemann et al. teaches and exemplifies a ratio of 1:1 which is within the instantly claimed range. The principle of law from MPEP 2144.05 II states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Summary:
The art of Yamashita et al. fairly teaches and suggests teaches and suggests the instantly claimed compound formulated as a solution with solubilizer, preservative, buffer, flavor and sweetening agents. It appears all that applicant has done is follow the guidance of Yamashita et al. and add known solubilizers, preservatives, buffers, sweeteners and flavors resulting in a solution of the claimed compound. That is not patentable without more.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
The instant application is a CON of Application No. 16566178, which a CON of Application No. 15989294, which is CON of Application No. 15441881, which is a CON of Application No. 15003347.  All claims are drawn to the same invention claimed in the earlier applications and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  First Action Final Rejection (FAFR) practice serves the function of reducing delay by forcing an applicant to draft claims in the continuation in view of the prosecution history in the original. Under present FAFR practice, an applicant can submit an amendment after final rejection or closing of the prosecution in the original application and, if it is denied entry because it presents new issues or raises an issue of new matter, the continuation cannot be made final on the first action. However, that is not the case here and the same claims as previously presented in the parent application(s) have been presented here again.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Ernst V Arnold/
Primary Examiner, Art Unit 1613